Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the photocatalytic material" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-10, and 14, as understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang (WO2012037890), which shows all of the claimed limitations.  Wang shows: 
1. (Currently Amended) An oil-smoke removal device characterized in that the oil-smoke removal device comprises an oil-smoke removal device body, which is provided with an air inlet at one end, and an air outlet at the other end (fig. 4-24), and an absorption and decomposition device 0127 for decomposing and absorbing the oil-smoke being provided in the middle of the oil-smoke removal device body (fig. 4-24), wherein the photocatalytic material 04108,05108 comprises titanium dioxide, wherein the photocatalytic material further comprises one or more selected from the group consisting of silver ions, zinc ions, copper ions, and manganese ions (see claim 8). 
 
“Referring to FIG. 10 and FIG. 11, this example is changed from the embodiment shown in FIG. 8 and FIG. 9. Unlike the example, two upper casings 0408 and two lower casings 0427 are substituted for the two in the example. The whole casing 0327, the safety net 0436 punched out of the honeycomb hole by the metal plate is connected in the interval between the upper casing 0408 and the two lower casings 0427, in the oil suction chamber 0431, the bracket 04104 and the oil suction chamber 0431 The inner wall surface is fixedly connected, and the purifier main body 04106 is embedded in the ventilation window frame 0480 of the bracket 04107. The purifier main body 04106 is composed of an activated carbon filter layer 04107, a titanium oxide 03⁄4) 2) a photocatalyst web layer 04108 from bottom to top, and an ultraviolet sterilization lamp 04109. The lower surface of the bracket 04110 fixed above the photocatalyst stencil layer 04108 forms a lampblack purifier 04111 together with the purifier body 04106. Referring to FIG. 11, the number of the soot purifier 04111 is the same as the number of the soot suction port, and the louver gate 0455 is located in the ultraviolet sterilizing. The lamp 04109 and the inlet of the suction and exhaust fume fan 0151 are sealed and fixedly connected with the inner wall surface of the fume chamber 0431, and the soot is sucked from the lower fume suction port 04102, and sequentially After the oil separator 0466, the purifier body 04106, the louver gate 0455, and the suction and exhaust fume fan 0151 are discharged, the flow is divided into 2 channels, and the way passes through the heat exchanger of the left side (see FIG. 11), the blower, and the shunting passage of the shroud. All the way through the right side of the heat exchanger, the hair dryer, the splitter shunt, the two channels of soot and the indoor air circulation inlets 04107, 04108 on the left and right side walls of the upper casing 0408 inhaled indoor air Convergence, and then through the air outlet of the side wall of the whole casing, the safety net 0436 blows out to form a gap near the left side of the lower casing 0418, the front side 0419, the right side 0420 and the rear side 04104 side air outlet, but in the Aft from the honeycomb hole of safety net 0436, it is integrated into a four-sided continuous hood. The lower end of the suspension cover 04109 is fixedly connected with the top plate of the upper casing 0408, and the upper end is fixedly connected with the hanger 18167, and the hanger is fixed with the hanging angle of the indoor unit. Connection (see Figure 32 and its description for the construction of the pylon and hanging angle steel and the connection between the two), one oil tank 0477 replaces the two oil tanks 0377 of this example, with arrows The head curves 04111, 04112, 04113, 04115 are schematic representations of the flow path of the soot gas and the indoor circulating air, the rest being the same as in this example.
Referring to Figures 12 and 13, this example is modified from the embodiment shown in Figures 6 and 7. Unlike the example, the safety net 0536 having a honeycomb mesh replaces the safety net 0236 of the example, in the case of oil smoke. In the cavity 0331, the bracket 05104 is fixedly connected to the inner surface of the lower casing 0527, and the connecting member 05112 seals and fixes the purifier main body 05106 to the inner side of the bracket 05104. The purifier main body 04106 is sequentially composed of an activated carbon filter layer 05107 and titanium dioxide. Ή02) The photocatalyst stencil layer 05108 is connected to each other, and the ultraviolet sterilizing lamp 05109 is fixed between the photocatalyst stencil layer 05108 and the soot suction port of the suction and exhaust fume fan 0151, and together with the purifier main body 05106 constitutes a purifier 05111 louver 0555 ( See Chinese Patent Application No. 201010165876.3, the relevant part of the range hood or the air-conditioning suction range hood of the range hood system is located between the entrance of the UV sterilizing lamp 05109 and the suction and exhaust fume fan 0151 and the lower casing 0527 The inner surface of the side wall and the inner surface of the back plate 0529 are sealed and fixedly connected, and the buffer plate 05112 is in the heat exchanger (in the Freon air conditioning system, the indoor system When the evaporator is in the air inlet chamber 0152 and above the air outlet of the suction and exhaust fume fan 0151, it is fixedly connected with the inner surface of the back plate 0529 through the fastener 05113. The top of the heat inlet air inlet chamber 0152 has a window 05114, the air filter 05115. Fixedly connected to the upper surface of the window 05114, the oil fume is sucked from below, and sequentially passes through the oil separator 0166, the purifier body 05106, and the louver 0555 (wherein the shape of the vertical partition is different from the embodiment shown in FIGS. 6 and 7), The suction and exhaust fume fan 0151 is discharged, buffered and dispersed by the buffer plate 05112, and the indoor air enters the heat exchange air inlet chamber 0152 through the air filter 05115 and the window 05114 (in the freon compressor air conditioning system, the cooling air inlet chamber is used for indoor cooling) The separated, purified, buffered, and dispersed oil fume gas passes through the heat exchanger 0166, and is sucked into the blower 0117. The arrowed curve is the flow path of the oil fume and the indoor circulating air, and the rest is the same as the example. Replace the air filter 05115 with the cover plate of the same width and width as the air filter 05115 and remove the buffer plate 05112 and the heat exchanger 0166. The product of this example is a flue gas indoor circulating wind. A wall-mounted range hood with a hood outlet on the side wall of the casing.
 Alternatively, in this example, the connector 05112 sealably connects the purifier body 05176 to the inner surface of the bracket 06104, and the activated carbon filter layer 05107 constitutes the purifier body 05177. The louver gate 0555 is located between the activated carbon filter layer and the inlet of the suction and exhaust fume fan 0151. The lower casing 0527 is sealed and fixedly connected. In the heat exchanger (refrigeration for cooling indoors), the outlet of the suction and exhaust fan in the air inlet chamber 0152 is additionally sealed and fixed by the bracket 05178 and the rear drainage plate 0004, and the titanium dioxide CTi02) photocatalyst network The slab layer 05179 and the ultraviolet sterilizing lamp 05180 constitute a sterilizer 05181, wherein the titanium dioxide (Ti02) photocatalyst stencil layer 05179 is connected to the bracket 05178, the ultraviolet sterilizing lamp 05180 is connected to the buffer plate 05112, and the oil fume is sucked from below, in turn After being discharged by the oil separator 0166, the purifier main body 05177, the louver gate 0555, the suction and exhaust fume fan 0151, the sterilizer 05181 is sterilized, the buffer plate 05112 is buffered and dispersed, and the indoor air enters the heat exchange through the air filter 05115 and the window 05114. Air chamber 0152 (in the freon compressor air conditioning system, indoors When cold refrigerant inlet chamber) this isolated, purified, buffered, with the heat exchanger 0166 through the fumes dispersed gas blower 0117 is drawn, the same as the rest of the cases. Replace the air filter 05115 with the cover plate of the same width and width as the air filter 05115 and remove the heat exchanger 0166. The product of this example is the wall-mounted oil suction of the air hood indoor circulating hood outlet on the side wall of the casing. Smoke machine.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 and 12-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO2012037890), which discloses substantially all of the claimed limitations.   
Wang teaches the invention as described above but fails to explicitly teach the specific arrangement of the various components and as well as the claimed bracket.
As regards the specific arrangement of the various components, 
the claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed arrangement into the invention disclosed by Wang, so as to provide for spatial considerations.
As regards the use of brackets,
Official Notice is given that the use of brackets in structural devices is old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for enhanced support and structural integrity.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bracket into the invention disclosed by Wang, so as to provide for enhanced support and structural integrity.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 
The examiner’s assertion of Official Notice is taken to be admitted prior art in view of applicants’ non-traversal of the assertion. MPEP 2144.03.  The examiner appreciates applicants’ waiver and efforts to expedite prosecution of the instant invention by avoiding unnecessary deliberations of well known aspects of the art.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
October 27, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762